 

Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

Dated as of May 24, 2019

to

CREDIT AGREEMENT

Dated as of April 6, 2018

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of May 24, 2019 by and among
TPI COMPOSITES, INC. a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of April 6, 2018 by and among the Borrower, the Lenders and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.Amendments to the Credit Agreement.  Effective as of March 31, 2019, the
parties hereto agree that the Credit Agreement shall be amended as follows:

(a)Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions thereto:

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

US-DOCS\107796129.3

--------------------------------------------------------------------------------

 

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Supported QFC” has the meaning assigned to it in Section 9.20.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.

(b)The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for income taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) stock-based compensation expenses, (vi) any net cash loss resulting from
foreign exchange transactions, (vii) non-cash expenses, charges and losses
(excluding losses or discounts from the sale of receivables), (viii) charges
related to losses or discounts from the sale of receivables not to exceed,
during such period, $7,500,000 and (ix) restructuring charges and the 2019
write-offs for Senvion receivables in an aggregate amount not to exceed, during
such period, the greater of $15,000,000 and 10% of Consolidated EBITDA
(calculated prior to giving effect to this clause (ix)) minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any net cash gain
resulting from foreign exchange transactions, (4) any non-cash gain as a result
of any reversal of a charge referred to in clause (v) above by reason of a
decrease in the value of any Equity Interest and (5) the amount of any cash
payment made during such period in respect of any non-cash expense, charge or
loss that is accounted for in a prior period which was added to Consolidated Net
Income to determine Consolidated EBITDA for such prior period and which does not
otherwise reduce Consolidated Net Income for the current period, all calculated
for the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis.  

(c)A new Section 1.07 of the Credit Agreement is hereby added to read as
follows:

SECTION 1.07. Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

2

--------------------------------------------------------------------------------

 

(d)Section 5.01(e) of the Credit Agreement is hereby amended and restated to
read as follows:

(e) no later than sixty (60) days after the beginning of each fiscal year of the
Borrower (beginning with the first full fiscal year after the Effective Date),
and no earlier than the last day of the year immediately prior to such fiscal
year, a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for each quarter of such fiscal year in form reasonably satisfactory to
the Administrative Agent;

(e)A new Section 9.20 of the Credit Agreement is hereby added to read as
follows:

SECTION 9.20. Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

(f)Section 2.20(c) of the Credit Agreement is hereby amended by replacing the
reference to the term “Senior Secured Net Leverage Ratio” contained therein with
a reference to “Total Net Leverage Ratio”.

3

--------------------------------------------------------------------------------

 

2.Conditions of Effectiveness.  The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:

(a)The Administrative Agent (or its counsel) shall have received counterparts of
(i) this Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent and (ii) the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors.

(b)The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable and documented out-of-pocket
expenses (including reasonable fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and the other Loan
Documents to the extent earned, due and owing and otherwise reimbursable
pursuant to the terms of the Credit Agreement or this Amendment.

3.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants as follows:

(a)This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects (except to the extent such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty is true and correct in
all respects).

4.Reference to and Effect on the Credit Agreement.

(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

(d)This Amendment is a Loan Document.

5.Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

4

--------------------------------------------------------------------------------

 

6.Headings.  Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

7.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

TPI COMPOSITES, INC.,

as the Borrower

 

By:

 

/s/ William E. Siwek

 

 

William E. Siwek

 

 

President

 

 

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent

 

By:

 

/s/ Lynn Braun

 

 

Lynn Braun

 

 

Executive Director

 

 

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

 

By:

 

/s/ Zane Hwang

 

 

Zane Hwang

 

 

Vice President

 

 

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

as a Lender

 

By:

 

/s/ Seth Meier

 

 

Seth Meier

 

 

Director

 

 

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

By:

 

/s/ Alain Pelane

 

 

Alain Pelane

 

 

Vice President

 

 

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of April 6, 2018 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among TPI Composites, Inc., a Delaware corporation, the financial institutions
from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), which Amendment No. 1 is
dated as of May 24, 2019 (the “Amendment”).  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement.  Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.  All references to the
Credit Agreement contained in the above‑referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment.

Dated:  May 24, 2019

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

 

COMPOSITE SOLUTIONS, INC.

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI ARIZONA, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI CHINA, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI CHINA II, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI, INC.

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI IOWA, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI IOWA II, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI MEXICO, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

Signature Page to Consent and Reaffirmation to
Amendment No. 1 to Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

TPI MEXICO III, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI MEXICO V, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI MEXICO VII, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI HOLDINGS MEXICO, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI TECHNOLOGY, INC.

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI TURKEY, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

TPI TURKEY IZBAS, LLC

 

By:

 

/s/ William E. Siwek

Name:

 

William E. Siwek

Title:

 

President

 

Signature Page to Consent and Reaffirmation to
Amendment No. 1 to Credit Agreement dated as of April 6, 2018

TPI Composites, Inc.